         Case 4:20-cr-00008-DN-PK Document 22 Filed 05/18/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                         MEMORANDUM DECISION AND
                                                   ORDER CONTINUING TRIAL
                        Plaintiff,                 AND EXCLUDING TIME
                                                   UNDER THE SPEEDY TRIAL ACT
 v.
                                                   Case No. 4:20-cr-00008-DN-PK
 KAREN DENISSE LOPEZ-JIMENEZ,
                                                   District Judge David Nuffer
                        Defendant.


       This Order Continuing Trial and Excluding Time Under the Speedy Trial Act is entered

in response to the outbreak of the Coronavirus Disease (“COVID-19”) in the District of Utah.

       On March 13, 2020, a National Emergency was declared in response to the nationwide

outbreak, which the World Health Organization has declared a global pandemic. The numbers of

confirmed COVID-19 cases and deaths within the United States continue to increase daily. The

United States has more COVID-19 cases as any other country.

       The Centers for Disease Control and Prevention (“CDC”) has issued guidance to combat

the spread of COVID-19, and to promote the health and well-being of the nation. This guidance

includes recommendations that all Americans avoid close contact with others (i.e., being within

six feet) and wear cloth face coverings in public or when around others. Despite this guidance,

the CDC continues to report approximately 30,000 new COVID-19 cases in the United States

each day. And available evidence suggests there is difficulty in accurately tracking the spread of

COVID-19 because many cases go undetected due to varying degrees of symptoms and a lack of

available testing.
               Case 4:20-cr-00008-DN-PK Document 22 Filed 05/18/20 Page 2 of 4



              In Utah, Governor Gary Herbert declared a state of emergency and issued a “Stay Safe,

Stay Home” directive to all Utahns. The directive was initially set to expire on April 13, 2020,

but was extended through May 1, 2020. Governor Herbert also extended the “soft closure” of all

public schools for the remainder of the school year (i.e., May 13, 2020, to June 5, 2020,

depending on the school). Most recently, the State moved from a “high risk” stage to “moderate

risk” as case counts appear to have leveled off. This stage still imposes strong restrictions on the

general public.

              Additionally, Chief Judge Robert J. Shelby has issued several General Court Orders in

response to the outbreak of COVID-19 in the District of Utah.

          •   General Order 20-008 placed restrictions on visitors to the District’s courthouse effective
              March 12, 2020, until further order.

          •   General Order 20-009 postponed most civil and criminal proceedings, and included
              findings and conclusions for an “ends of justice” exclusion of time under the Speedy
              Trial Act 1 for all criminal cases in the District from March 16, 2020, through May 1,
              2020.

          •   General Order 20-010 modified court operations for some criminal proceedings and
              offender supervision effective March 23, 2020, until further order.

          •   General Order 20-011 expanded video and teleconferencing capabilities for many
              criminal proceedings under the Coronavirus Aid, Relief, and Economic Security Act
              effective March 31, 2020, and continuing for 90 days.

          •   General Order 20-012 extended the postponement of most civil and criminal proceedings
              to June 15, 2020, and included findings and conclusions for an “ends of justice”
              exclusion of time under the Speedy Trial Act 2 for all criminal cases through June 15,
              2020.

              An “ends of justice” exclusion of time under the Speedy Trial Act is disfavored and “was

meant to be a rarely used tool for those cases demanding more flexible treatment.” 3 However,


1
    18 U.S.C. § 3161(h)(7)(A).
2
    Id.
3
    United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009).



                                                                                                        2
            Case 4:20-cr-00008-DN-PK Document 22 Filed 05/18/20 Page 3 of 4



based on the ongoing nature of the COVID-19 outbreak in the District, the effect of national and

local public health recommendations and directives (including restrictions on travel and the

availability of hotel accommodations), and the findings and conclusions in Chief Judge Shelby’s

General Orders 20-009 through 20-012, it is necessary and appropriate to continue trial in this

case and exclude time under the Speedy Trial Act. The expanding number of COVID-19 cases

and deaths nationally, and in Utah, and Governor Herbert’s extension of the “Stay Safe, Stay

Home” directive and “soft closure” of public schools demand modifications in court practices to

protect the public health. Courts and court operations are necessarily social operations, involving

many people.

           The need to protect the health of the public in the midst of a deadly pandemic outweighs

the rights of Defendant and the public to a speedy trial. Moreover, there is a significantly reduced

ability to obtain an adequate spectrum of jurors and available counsel, witnesses, and court

personnel to be present in the courtroom for trial. Empaneling a jury, conducting a trial, and

arranging jury deliberations, with due regard for health and safety, is not possible in the physical

facilities available to the court. Video and audio conferencing, used for hearings, are not

available for trials. Counsel’s ability to adequately prepare for trial, including locating and

consulting with witnesses, and defense counsel’s ability to confer with Defendant, under these

circumstances is also greatly reduced.

           Counsel have advised the court that following the resumption of courtroom access and

relatively normal access to clients in custody, and access to witnesses, approximately 90 days

will be reasonably necessary to prepare for trial. 4




4
    Docket Text Order, Docket no. 20, filed May 5, 2020; Joint Status Report, Docket no. 21, filed May 14, 2020.



                                                                                                                   3
            Case 4:20-cr-00008-DN-PK Document 22 Filed 05/18/20 Page 4 of 4



           A failure to continue trial under these circumstances would result in a miscarriage of

justice 5 and would deny counsel for the government and Defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence. 6 Therefore,

the ends of justice served by such a continuance outweigh the best interests of the public and

Defendant in a speedy trial. 7 This continuance is not predicated on general congestion of the

court’s calendar or lack of diligent preparation by counsel. 8

                                                ORDER

           IT IS HEREBY ORDERED the 2-day jury trial previously scheduled to begin on June

23, 2020, is continued to September 22, 2020, at 8:00 a.m. Accordingly, the time from the entry

of General Order 20-009, March 16, 2020, and the new trial date is excluded from Defendant’s

speedy trial computation for good cause.



           Signed May 15, 2020.
                                                 BY THE COURT:



                                                 David Nuffer
                                                 United States District Judge




5
    18 U.S.C. § 3161(h)(7)(B)(i).
6
    Id. § 3161(h)(7)(B)(iv).
7
    Id. § 3161(h)(7)(A).
8
    Id. § 3161(h)(7)(C).



                                                                                                    4
